Title: R. George Washington Jewell to James Madison, 4 July 1835
From: Jewell, R. George Washington
To: Madison, James


                        
                            
                                Distinguished Sir—
                            
                            
                                
                                    Cincinnati, Ohio,
                                
                                July 4th 1835
                            
                        
                        
                        You will, doubtless, think me guilty of much assurance, as I certainly am, to address a note to so honored
                            and worthy a gentleman as you, without ever having seen you, and consequently having no acquaintance with you as a private
                            gentleman. But I have, thank God, been a youthful witness and admirer of all your virtuous deeds and services as a public
                            officer and Chief Magistrate of a Free people—the most exalted position in the world.
                        It is with a heart throbbing with gratitude that I have been led thus far to express my love for one who has
                            been a father to our nation and a wise ruler over our people, and I hope you will not treat it as vile flattery—may your
                            good services be indelibly written on the pages of the history of United States and may they be recognised by those who
                            shall occupy our places on the earth a thousand years hence.
                        My object in addressing a letter to you is to communicate a wish, that I have long had, to receive a letter
                            of advice as to my future path in life. Such a letter would be esteemed by me as much as any piece of
                            writing could possibly be, and should be my golden rule in all my undertakings; I hope, good sir, that you will condescend
                            to look upon my request with a favorable eye, and honor me with what I ask.
                        You will probably desire to know who I am before you could grant my request; and in compliance with my
                            natural anticipation, I will give you a brief account of my self. I am the son of respectable parents. Neither
                            independantly rich, nor distressingly poor, but in middling circumstances—My name can be found among those youthful
                            aspirants who have made some small contributions, to the cause of literature, in the form of poetry, &c. I am by
                            trade a printer, and although I have scarcely seen nineteen years I have been extensively engaged in business for myself.
                            With this almost insensible account of myself, I hope you will honor me. I was extremely grieved to hear of your late
                            illness, but hope you will have recovered before you receive this, and yet live to witness many more of the glorious days
                            on which this is written. God grant that your life may be spared for years to come, if it be his will. I will conclude
                            this nearly illegible letter by subscribing myself Your most obedient Servant,
                        
                        
                            
                                R. Geo. Washington Jewell
                            
                        
                    